Exhibit 10.1

 

INSIGNIA SYSTEMS, INC.

2014 EXECUTIVE OFFICER INCENTIVE BONUS PLAN

 

1.                                      Purpose.  The purpose of the Executive
Officer Incentive Bonus Plan (hereinafter the “Incentive Bonus Plan” or the
“Plan) is to assist Insignia Systems, Inc. (the “Company”) in retaining and
motivating certain officers of the Company for its benefit and that of its
shareholders.

 

2.                                      Eligibility.  The employees eligible to
participate in the Incentive Bonus Plan are the individuals employed in the
following positions:

 

·                  President and Chief Executive Officer

·                  Chief Financial Officer

·                  Such other executives as added from time to time by action of
the Compensation Committee

 

An eligible employee must be employed on December 31, 2014 to earn a bonus,
except as provided under section 11 below.

 

3.                                      Duration of Plan.  This Incentive Bonus
Plan shall be effective for the Company’s fiscal year beginning January 1, 2014
and ending December 31, 2014 (the “Plan Year”).

 

4.                                      Bonus Amounts.  Each eligible employee
may earn a bonus in 2014, equal to a specified percentage of his or her base
salary in effect on December 31, 2014, based upon the amount of the Company’s
total revenue and corporate operating income in fiscal year 2014. The
calculation of corporate operating income shall be exclusive of any specific or
non-recurring items, such as bonus expense, as approved by the Compensation
Committee.

 

The attached Schedule A sets forth different bonus levels, and the minimum
amounts of total revenue and corporate operating income required to earn the
bonus payable at each level. If the amount of total revenue and/or corporate
operating income earned by the Company in 2014 increases above the minimum
amounts required for any level, but does not reach the minimum amounts required
for the next level, the bonus percentages payable within such level shall
increase proportionately.

 

5.                                      Calculation and Approval of Bonuses. 
Bonus amounts shall be calculated by the Company’s CFO based on the accounting
methods and procedures used in preparing the Company’s audited financial
statements for 2014, subject to Section 4 of this Plan.

 

All bonus calculations shall be reviewed and approved by the Compensation
Committee prior to payment.  The Compensation Committee retains discretion to
increase, decrease or otherwise modify any bonus payable to any eligible
employee.

 

6.                                      Payment of Bonuses.  Earned bonus
payments, regardless as to form, shall be paid as soon as administratively
feasible after December 31, 2014 but in no event later than March 15, 2015.  All
payments shall be reduced by applicable required withholdings.

 

7.                                      Non-Assignability. An eligible employee
may not assign or transfer his or her right to payment under this Plan, except
to his or her heirs in the event of his or her death after December 31, 2014 and
prior to payment, and his or right to payment may not be attached by his or her
creditors.

 

8.                                      No Continued Employment. Nothing
contained in this Incentive Bonus Plan shall be construed as guaranteeing
continued employment to any eligible employee.

 

1

--------------------------------------------------------------------------------


 

9.                                      Administration; Prior Plans. This
Incentive Bonus Plan shall be administered by the Compensation Committee, which
shall have the authority to construe and interpret and to determine amounts
payable under the Plan in its discretion.  This Incentive Bonus Plan supersedes
all prior bonus plans or any written or verbal representations regarding the
subject matter of this Plan and is the entire understanding between the Company
and the Participant regarding the subject matter of this Plan. Participation in
this Plan during the Plan Year will not convey any entitlement to participate in
this or future plans or to the same or similar bonus payments.

 

10.                               Amendment or Termination; Section 409A
Compliance.  The Compensation Committee may at any time amend, suspend, or
terminate this Plan, including amendment of the target percentages for each
Participant and amendment only so as to ensure that no amount paid or to be paid
hereunder shall be subject to the provisions of Section 409(a)(1)(B) of the
Internal Revenue Code of 1986, as amended (the “Code”).  For the avoidance of
doubt, it is intended that the Incentive Bonus Plan satisfy the exemption from
the application of Section 409A of the Code and the Treasury Regulations and
other guidance issued thereunder and any state law of similar effect provided
under Section 1.409A-1(b)(4) of the Treasury Regulations, and the Incentive
Bonus Plan shall be administered and interpreted to the greatest extent possible
in compliance therewith.

 

11.                               Change of Control. Should a change of control
occur, as defined in any change of control or similar agreement between the
Company and the executive, and there is a subsequent termination of employment
triggering the Company’s obligations under that change of control agreement, the
eligible employee will be entitled to receive a pro-rata portion of the amount
of bonus that would be paid based on the year-to-date financial performance,
combined with the prospects for the balance of the fiscal year, as determined by
the Compensation Committee.

 

12.                               Miscellaneous. This Plan and all awards shall
be construed in accordance with and governed by the laws of the State of
Minnesota, without regard to its conflict of law provisions. Payments under this
Incentive Bonus Plan shall be unsecured, unfunded obligations of the Company. To
the extent a participant has any rights under this Incentive Bonus Plan, the
participant’s rights shall be those of a general unsecured creditor of the
Company.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE A

 

CEO —

 

Potential Fiscal Year 2014 Incentive Bonus

 

Achievement of Financial Targets

 

 

 

Total Revenue-Based Bonus

 

Bonus Level

 

Minimum Total
Revenue

 

Bonus as
Percentage
of Salary*

 

Minimum

 

90% of Target

 

8

%

Plan

 

100% of Target

 

15

%

Exceed Plan

 

120% of Target

 

20

%

Significantly Exceed Plan

 

130% of Target

 

30

%

 

 

 

Corporate Operating Income-Based Bonus

 

Bonus Level

 

Minimum Corporate
Operating Income

 

Bonus as
Percentage
of Salary*

 

Minimum

 

90% of Target

 

8

%

Plan

 

100% of Target

 

25

%

Exceed Plan

 

120% of Target

 

40

%

Significantly Exceed Plan

 

130% of Target

 

50

%

 

Achievement of Additional Identified Performance Goals

 

The CEO will have the opportunity to earn an individual performance goal bonus
of up to 8%, 10%, 15% or 20% of annual base salary, depending on the performance
level attained by the Company, for the achievement of individual performance
goals, if approved by the Compensation Committee in its discretion.  If the
minimum revenue and/or operating income level is not achieved, a discretionary
bonus for individual performance goals may be paid but will not exceed 8% of
annual base salary for the CEO.

 

--------------------------------------------------------------------------------

* Percentages shown represent the percentage of base salary potentially payable
to the CEO for the total revenue and corporate operating income bonuses.  If
earned, 50% of the bonus payment shall be made in cash.  The other 50% of the
bonus payment shall be made in an equivalent amount of Company Common Stock. 
The number of shares awarded shall be calculated based on the Fair Market Value
per share of the Company’s Common Stock, as defined in the 2013 Omnibus Stock
and Incentive Plan (the “2013 Stock Plan”), on the date the calculation of the
bonus amount and payment is approved by the Compensation Committee.  Share
awards, if any, shall be made pursuant to and to the extent allowed by the 2013
Stock Plan.  In the event that the Company is unable to make a share award
pursuant to this Executive Bonus Plan, for whatever reason, the CEO will receive
any unpaid portion in cash.

 

3

--------------------------------------------------------------------------------


 

CFO and Other Participating Executives —

 

Potential Fiscal Year 2014 Incentive Bonus

 

Achievement of Financial Targets

 

 

 

Total Revenue-Based Bonus

 

Bonus Level

 

Minimum Total
Revenue

 

Bonus as
Percentage
of Salary*

 

Minimum

 

90% of Target

 

5

%

Plan

 

100% of Target

 

8

%

Exceed Plan

 

120% of Target

 

10

%

Significantly Exceed Plan

 

130% of Target

 

10

%

 

 

 

Corporate Operating Income-Based Bonus

 

Bonus Level

 

Minimum Corporate
Operating Income

 

Bonus as
Percentage
of Salary*

 

Minimum

 

90% of Target

 

5

%

Plan

 

100% of Target

 

12

%

Exceed Plan

 

120% of Target

 

20

%

Significantly Exceed Plan

 

130% of Target

 

30

%

 

Achievement of Additional Identified Performance Goals

 

The CFO (or other participating executive, if any) will have the opportunity to
earn an individual performance goal bonus of up to 5%, 10%, 15% or 20% of annual
base salary, depending on the performance level attained by the Company, for the
achievement of individual performance goals, if approved by the Compensation
Committee in its discretion.  If the minimum revenue and/or operating income
level is not achieved, a discretionary bonus for individual performance goals
may be paid but will not exceed 5% of annual base salary for the CFO (and other
participating executives, if any).

 

--------------------------------------------------------------------------------

* Percentages shown represent the bonus percentages payable to the CFO (and
other participating executives, if any) for the total revenue and corporate
operating income bonuses potentially.  If earned, all payments shall be made in
the form of cash only.

 

4

--------------------------------------------------------------------------------